228 F.3d 420 (D.C. Cir. 2000)
Gordon E. Price, Appellantv.United States of America, et al.,Appellees
No. 00-5185
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Decided September 26, 2000

Appeal from the United States District Court for the District of Columbia(No. 99cv0306)
Gordon E. Price, pro se.
Wilma A. Lewis, United States Attorney, and R. Craig  Lawrence and Edward D. Alkalay, Assistant United States  Attorneys, were on motion for the appellees.
Before:  Ginsburg, Sentelle and Henderson, Circuit  Judges.
Opinion for the court filed Per Curiam.

Per Curiam:

1
Gordon Price, appearing pro se, filed a complaint in the district court alleging the United States Department of Veteran Affairs (VA) wrongfully failed to reimburse  him for certain medical expenses he incurred in October 1994  while hospitalized for an emergency colon cancer operation at  a non-VA medical facility.  Price also alleged Northeast Florida Credit Bureau (Northeast) caused him harm when it  persistently sought to collect on the unpaid medical bills on  behalf of the medical service providers.  As relief, Price  sought $5 million in damages from the government alone,  apparently for his medical expenses and emotional distress. The district court vacated an entry of default against Northeast and dismissed the complaint for failure to state a claim.  Price appealed and both he and the government filed cross motions for summary disposition.  Because the district court  lacked jurisdiction to consider an indirect challenge to the  government's veterans' benefits determination, we grant the  government's motion and deny Price's motion.


2
As amended by the Veterans Judicial Review Act, Pub. L.  No. 100-687, 102 Stat. 4105 (1988) (VJRA), the Veterans'  Benefits Act of 1957, Pub. L. No. 85-56, 71 Stat. 83, precludes  judicial review in Article III courts of VA decisions affecting  the provision of veterans' benefits, including medical expense  reimbursement.  38 U.S.C. § 511(a);  see Larrabee v. Derwinski, 968 F.2d 1497, 1499-1501 (2d Cir. 1992) (detailing history  of veterans' benefits legislation);  see also Zimick v. West, 11  Vet. App. 45, 48 (Vet. App. 1998) (term "benefit" encompasses  medical expenses veteran incurred at non-VA facility) (citing  38 C.F.R. § 20.3(e)).  The exclusive avenue for redress of  veterans' benefits determinations is appeal to the Court of  Veterans Appeals and from there to the United States Court  of Appeals for the Federal Circuit.  See 38 U.S.C. §§ 511,  7252, 7292;  In re Russell, 155 F.3d 1012 (8th Cir. 1998) (per  curiam);  Beamon v. Brown, 125 F.3d 965, 967-71 (6th Cir.  1997);  Larrabee, 968 F.2d at 1501.


3
The district court lacked jurisdiction to consider Price's  federal claim because underlying the claim is an allegation  that the VA unjustifiably denied him a veterans' benefit. Price alleged the VA's failure to pay his medical bills was wrongful because the agency was under a legal obligation to  make payment on account of Price's veteran status.  He  attached to his amended complaint a September 1996 letter  from the VA's Gainesville, Florida office advising Price the  office had received his request for reimbursement but could  not process his claim because Price failed to provide the  personal information necessary to verify his veteran status  and ascertain the nature of the claim.  In the letter, the VA  explained the eligibility criteria for reimbursement for medical services at a non-VA facility and directed Price's attention  to an enclosed claim form.  See 38 U.S.C. § 1728 (setting  forth scheme for VA reimbursement of certain medical expenses incurred by veterans).  Price referred to the 1996  letter in the amended complaint, asserting that he met the  eligibility criteria.


4
The record does not reflect whether Price pursued a formal  reimbursement claim with the VA.  Nevertheless, because  Price is challenging the VA's action or inaction with respect  to a veterans' benefits matter, the district court lacked subject matter jurisdiction over the complaint.  See 38 U.S.C.  § 511(a);  Weaver v. United States, 98 F.3d 518, 519-20 (10th  Cir. 1996) (the substance of veteran's claims, not the labels  plaintiff assigns them, governs jurisdictional determination);cf. Kidwell v. Department of the Army, Bd. for Correction of  Military Records, 56 F.3d 279, 284 (D.C. Cir. 1995) (plain  language of complaint does not settle question of Tucker Act  jurisdiction--court looks to the complaint's substance, not  merely its form).


5
Perhaps to avert a headlong collision with 38 U.S.C.  § 511(a), the district court liberally construed Price's complaint as asserting a federal tort claim for intentional or  negligent failure to pay medical bills.  Under the Federal  Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671 et seq., a tort  claim is actionable if it arises "under circumstances where the  United States, if a private person, would be liable to the  claimant in accordance with the law of the place where the act  or omission occurred."  Federal Deposit Ins. Corp. v. Meyer,  510 U.S. 471, 477 (1994) (quoting 28 U.S.C. § 1346(b)).  Because the alleged wrong committed by the VA took place in Florida, liability for negligent or intentional failure to pay a  medical bill must be determined in accordance with Florida  law.  See Tarpeh-Doe v. United States, 28 F.3d 120, 123  (D.C. Cir. 1994).


6
Florida does recognize a cause of action analogous to that  which Price appears to be asserting.  By Florida statute a  person may sue an insurer when the person is damaged by an  insurer's "bad faith" failure to settle his or her claim.  Fla.  Stat. ch. 624.155(1)(b)(1);  see Time Ins. Co. v. Burger, 712 So.  2d 389, 391 (Fla. 1998).  The Florida Supreme Court has  construed the statute as encompassing claims that the insurer  unjustifiably refused to pay an insured's medical or hospital  bills, resulting in the insured's inability to obtain additional  health care.  Burger, 712 So. 2d at 392.  The insured may  also recover damages for emotional distress.  Id.


7
Nevertheless, assuming Price's damages claim is cognizable  under Florida Statute 624.155(1)(b)(1), a necessary predicate  of such a claim is a determination that the insurer acted in  bad faith.  See id.  Here, the propriety of the VA's purported  refusal to reimburse Price has not yet been established. Because a determination whether the VA acted in bad faith or  with negligence would require the district court to determine  first whether the VA acted properly in handling Price's  request for reimbursement, judicial review is foreclosed by 38  U.S.C. § 511(a).  The courts have consistently held that a  federal district court may not entertain constitutional or  statutory claims whose resolution would require the court to  intrude upon the VA's exclusive jurisdiction.  See, e.g., Beamon, 125 F.3d at 972-74 (due process challenge to VA procedures);  Weaver, 98 F.3d at 520 (claims of fraud and misrepresentation in handling of benefits claim);  Hicks v. Small, 69  F.3d 967, 970 (9th Cir. 1995) (tort claims of outrage and  intentional infliction of emotional distress based on VA's  reduction of benefits);  Sugrue v. Derwinski, 26 F.3d 8, 11 (2d  Cir. 1994) (due process, Privacy Act and FOIA challenges to  VA's failure to raise disability rating);  Rosen v. Walters, 719  F.2d 1422, 1425 (9th Cir. 1983) (Privacy Act claim based on  destruction of medical records pertinent to claim for veterans' disability benefits) (construing predecessor statute, 38 U.S.C.  § 211(a)).


8
For the preceding reasons, we conclude the district court  lacked subject matter jurisdiction over Price's federal claim. As a consequence, the court necessarily also lacked supplemental jurisdiction over Price's state law claim against Northeast.  See 28 U.S.C. § 1367(a);  Scarfo v. Ginsberg, 175 F.3d  957, 962 (11th Cir. 1999) (collecting authorities);  Harris v.  Secretary, United States Dep't of Veterans Affairs, 126 F.3d  339, 346 (D.C. Cir. 1997).  Accordingly, the judgment of the  district court is


9
Affirmed.